DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/424,729 filed May 29, 2019.

Allowable Subject Matter
Claims 1-12 & 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a display device comprising: a color filter layer disposed on the organic emission layer, wherein the color filter layer comprises first to third color filters overlapping the first to third pixel areas, respectively, wherein the first to third color filters emit first light to third light, respectively, which are different from one another; a first optical filter layer disposed on the color filter layer, wherein the first optical filter transmits at least one of the first light and the second light, and reflects or absorbs the third light; and a light-focusing layer disposed between the color filter layer and the organic emission layer, wherein the light-focusing layer comprises first to third light-focusing parts overlapping the first to third pixel areas, respectively, and wherein a width of each of the first to third color filters is the same as a width of a corresponding one of the first to third pixel areas, in combination with the other limitations of claim 1. Claims 2-12 & 14-17 are also allowed based on their dependency from claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mourey (Pre-Grant Publication 2009/0160329)
Hasegawa (Pre-Grant Publication 2012/0104367)
Huang (Pre-Grant Publication 2015/0048348)
Park (Pre-Grant Publication 2020/0172806)

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818